1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                     ***

6
      TONEY ANTHONEY WHITE,
7
                           Plaintiff,
8                                                        2:16-cv-00734-RFB-VCF
      vs.                                                ORDER
9     COUNTY OF CLARK NEVADA (COCN), et
      al.,
10
                           Defendant.
11

12
            Before the court is LVMPD Defendants’ Emergency Motion to Reschedule Hearing (ECF No.
13
     308). Counsel would like to reschedule the October 11, 2019 hearing due to a conflict on his calendar.
14
     Id. Henderson Defendants do not oppose. (ECF No. 309).
15
            Accordingly,
16
            IT IS HEREBY ORDERED that LVMPD Defendants’ Emergency Motion to Reschedule Hearing
17
     (ECF No. 308) is GRANTED.
18
            IT IS FURTHER ORDERED that the hearing scheduled for 10:00 AM, October 11, 2019, is
19
     VACATED, and RESCHEDULED to 1:00 PM, November 4, 2019, in Courtroom 3D.
20

21
            DATED this 25th day of September, 2019.
22
                                                               _________________________
23
                                                               CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
24

25
